Citation Nr: 1206198	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability characterized by symptoms of chest pains.

2. Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

The Veteran had active military service from November 1993 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was brought before the Board in January 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issue of service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate the Veteran was diagnosed with a chronic disability resulting in symptoms of chest pains during active service or at any point during the appeal period.


CONCLUSION OF LAW

A chronic disability characterized by symptoms of chest pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in February 2006.  The RO's February and July 2005 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Furthermore, a June 2007 notice letter provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, 19 Vet. App. 473.  The Board notes that the June 2007 letter was sent subsequent to the initial unfavorable agency decision.  However, the Board finds that any timing defect with regard to VCAA notice was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided to the Veteran by this letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was readjudicated and a March 2011 supplemental statement of the case was provided to the Veteran.   

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a disability manifested by chest pains that is etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See generally Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

As a final note, the Board again observes the instant case was previously remanded by the Board in January 2010 for additional development.  Specifically, the Board determined that additional efforts should be made to obtain the Veteran's service treatment records.  As noted above, these service treatment records were located and associated with the claims file in March 2010.  As such, the Board finds there has been substantial compliance with the January 2010 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran maintains he suffers from a disability resulting in symptoms of chest pain that first begin while he was on active duty.  In reviewing the Veteran's service treatment records, the Board acknowledges the Veteran was treated for chest pains.  However, the Board notes the Veteran was not diagnosed with a chronic disability associated with such treatment.  In this regard, the Board notes the Veteran was assessed with acute chest pain syndrome, probable dehydration and self-induced hypovolemia in November 1994 and exertional shortness of breath in December 1994.  No chronic disability related to chest pains was diagnosed during the Veteran's active service.

Furthermore, the Board notes there is no competent medical evidence that the Veteran has sought treatment for, or been diagnosed with, a disability resulting in chest pains since his separation from service in 1997.  The Board acknowledges the Veteran's assertion that he suffers from occasional chest pain, and is competent to testify to such pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Veteran has not been shown to possess the requisite training, credentials, or other medical expertise needed to ascertain that pain is indicative of an underlying chronic disorder, such as a disease of the cardiovascular, pulmonary, or digestive systems.  See 38 C.F.R. § 3.159(a)(2).

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

As there is no competent evidence of a current diagnosis of a disability resulting in chest pains, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability characterized by symptoms of chest pains is denied.


REMAND

The Veteran asserts entitlement to service connection for an eye disability.  Specifically, he claims he was treated for an eye condition in service, and has continued to suffer from such condition since.

A review of the Veteran's claims folder reveals the Veteran was treated during service for itchy eyes and redness around the area of the eyes.  See, e.g., October 1995 and April 1997 treatment records.  Following separation from service, the Veteran was treated on multiple occasions for itchy eyes, and was diagnosed with allergic conjunctivitis.  See, e.g., August 2004 private treatment record.  

The Board notes the Veteran has not been provided a VA examination in conjunction with his claim.  See McLendon v. Nicholson, supra.  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine if the Veteran currently suffers a chronic eye disability and, if so, whether such disability is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  The examiner must review the claims file in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran currently suffers a chronic eye disability and, if so, provide a current diagnosis.  If a chronic eye disability is identified, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's current eye disability is etiologically related to his period of active service.  The examiner should specifically comment on the Veteran's assertion of a continuity of symptomatology.  A complete rationale should be provided for this opinion.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of service connection for an eye disorder based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


